April 6, 2011 Board of Trustees Managed Portfolio Series 615 East Michigan Street Milwaukee, WI 53202 To the Board of Trustees: In order to provide the Managed Portfolio Series (the “Trust”) with initial capital to enable the public offering of each series of shares of beneficial interest of the Trust (each, a “Fund”), U.S. Bancorp Fund Services, LLC (“USBFS”) hereby subscribes to purchase 10,000 Institutional Class shares of the Corporate America Short Duration Fund at a price of $10.00 per share, for a total of $100,000.00. USBFS represents and warrants that such purchase of shares is being made for investment purposes and not with a view towards the distribution thereof, and without any present intention of selling such shares. Sincerely, By: /s/ Eric W. Falkeis Name:Eric W. Falkeis Title: Chief Financial Officer
